
	

115 HR 6507 RH: Oil Region National Heritage Area Reauthorization Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 828
		115th CONGRESS2d Session
		H. R. 6507
		[Report No. 115–1062]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2018
			Mr. Thompson of Pennsylvania (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural Resources
		
		December 3, 2018Additional sponsors: Mr. Shuster, Mr. Rothfus, Mr. Barletta, Mr. Cartwright, and Mr. Michael F. Doyle of Pennsylvania
			December 3, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Oil Region National Heritage Area Act to reauthorize the Oil Region National Heritage
			 Area, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Oil Region National Heritage Area Reauthorization Act. 2.Oil Region National Heritage Area Act (a)Management entityThe Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3368) is amended by striking Oil Heritage Region, Inc. each place it appears and inserting Oil Region Alliance of Business, Industry and Tourism.
 (b)SunsetSection 608 of the Oil Region National Heritage Area Act (Public Law 108–447; 118 Stat. 3372) is amended to read as follows:
				
 608.SunsetThe authority of the Secretary to grant or provide any assistance under this title shall terminate on September 30, 2026..
			
	
		December 3, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
